Appellate Case: 21-9561    Document: 010110630235        Date Filed: 01/11/2022      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 11, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 NIXON HUTABARAT; MELLY
 BAKARA,

       Petitioners,

 v.                                                          No. 21-9561
                                                         (Petition for Review)
 MERRICK B. GARLAND, United States
 Attorney General,

       Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

       This matter is before the court on the Government’s Unopposed Motion to

 Remand to the Board of Immigration Appeals and to Stay the Briefing Schedule, by

 which it requests that: (1) this court remand to the Board of Immigration Appeals

 (“BIA”) for further consideration of the denial of Petitioners’ motion seeking to

 reopen proceedings based on changed country conditions in order to apply for

 asylum; and (2) the briefing schedule in this petition for review be stayed pending the

 disposition of the motion.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9561       Document: 010110630235     Date Filed: 01/11/2022      Page: 2



       Upon consideration, the motion is granted in part. This matter is remanded to

 the BIA for further consideration of the denial of Petitioners’ motion seeking to

 reopen proceedings based on changed country conditions in order to apply for

 asylum.

       The motion is denied in remaining part as moot, to the extent that the

 Government seeks to stay the briefing schedule in this petition for review pending the

 disposition of this motion.

       This petition for review is dismissed. Each party shall bear its own attorney

 fees, costs, and expenses.

       The mandate shall issue forthwith.


                                            Entered for the Court

                                            Per Curiam




                                            2